1
                                   UNITED STATES DISTRICT COURT
2
                                          DISTRICT OF NEVADA
3

4     CLAY MERRITT BURGON,                               Case No. 2:14-cv-01128-RFB-CWH
5                Petitioner,
                                                         Order Granting Motion for Extension of
6             v.                                         Time (ECF No. 82)
7
      BRIAN WILLIAMS, SR., et al.,
8
                   Respondents.
9

10

11          In this habeas corpus case, Respondents filed an answer on December 3, 2018
12   (ECF No. 73), and the petitioner, Clay Merritt Burgon, filed a reply on April 17, 2019
13   (ECF No. 79). Respondents’ response to the reply was due on May 17, 2019. See Order entered
14   May 15, 2017 (ECF No. 42).
15          On May 14, 2019, Respondents filed a motion for extension of time (ECF No. 82),
16   requesting a 45-day extension of time, to July 1, 2019, to file their response to Burgon’s reply.
17   Respondents’ counsel states that the extension of time is necessary because of her obligations in
18   other cases and because she only recently was assigned this case. Petitioner does not oppose the
19   motion for extension of time.
20          The Court finds that Respondents’ motion for extension of time is made in good faith and
21   not solely for the purpose of delay, and that there is good cause for the extension of time requested.
22   The Court will grant the motion for extension of time.
23          However, the Court will not look favorably upon any motion to further extend this
24   deadline.
25   ///
26   ///
27   ///
28   ///
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

2    (ECF No. 82) is GRANTED. Respondents will have until and including July 1, 2019, to file their

3    response to the petitioner’s reply.

4           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered October 25, 2017 (ECF No. 21) will remain in effect.

6

7           DATED this 15th day of May, 2019.
8
9

10                                               RICHARD F. BOULWARE, II,
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
